     Case 2:19-cv-01480-WBS-GGH Document 57 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD ANTHONY PETERSON,                         No. 2:19-cv-01480 WBS GGH P
12                      Petitioner,
13          v.                                         ORDER
14   RALPH M. DIAZ,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 29, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 56. Neither party

23   has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed April 29, 2021, are adopted in full;

28          2. Defendant’s Motion to Dismiss (ECF No 54) is granted; and
                                                      1
     Case 2:19-cv-01480-WBS-GGH Document 57 Filed 06/09/21 Page 2 of 2


 1         3. This action is dismissed.

 2   Dated: June 8, 2021

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
